The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 13, 2014

                                   No. 04-13-00144-CR

                            Gerardo Gabriel, DE LA FUENTE
                                       Appellant

                                              v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2011CRN000962 D2
                       Honorable Monica Z. Notzon, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

       The court has considered the Appellant’s Motion for En Banc Reconsideration, and the
motion is DENIED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court